DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a first control signal” in ll. 2-3 and ll. 5. It is unclear whether “a first control signal” in ll. 2-3 and “a first control signal” in ll. 5 refer to the same element.
Claim 24 recites “the shift register unit” in ll. 5, ll. 7, ll. 9, and ll. 11. It is unclear how the same shift register unit can belong to different stages. Furthermore, the current claim language Claims 25-27 are rejected because they depend on claim 24.
Claim 25 recites “the shift register unit” in ll. 5 and in ll. 8. It is unclear how the same shift register unit can belong to different stages. Furthermore, the current claim language omits essential relationships between the (2m-1)th stage and (2m)th stage and the gate driving circuit, i.e, each of the stages is included in the gate driving circuit. Claims 26-27 are rejected because they depend on claim 25.
Claim 26 recites “the shift register unit” in ll. 4 and in ll. 5. It is unclear how the same shift register unit can belong to different stages. Furthermore, the current claim language omits essential relationships between the (k+1)th stage and (k)th stage and the gate driving circuit, i.e, each of the stages is included in the gate driving circuit. Claims 27 are rejected because they depend on claim 26.
Claim 27 recites “the shift register unit” in ll. 4 and in ll. 5. It is unclear how the same shift register unit can belong to different stages. Furthermore, the current claim language omits essential relationships between the (k+2)th stage and (k)th stage and the gate driving circuit, i.e, each of the stages is included in the gate driving circuit. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 22-23 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takasugi et al. (US 2018/0337682).
Regarding claim 1, Takasugi teaches a shift register unit (Figs. 2 and 5: stage STGn), comprising a blanking input circuit (Fig. 5: first sensing control block BK1a), a display input circuit (Fig. 5: input block BK2), an output circuit (Fig. 5: output block BK4), a first control circuit (Fig. 5: T5q) and a second control circuit (Fig. 5: second sensing control block BK1b), wherein 
the blanking input circuit, the display input circuit, the output circuit and the first control circuit are coupled to a first node (Fig. 5: node Q1); 
the first control circuit and the second control circuit are coupled to a second node (Fig. 5: node Qbo); 
the blanking input circuit is configured to input a blanking pull-up signal (Fig. 5: output signal by first sensing control block BK1a to node Q1; [0058]: GVDD as a blanking pull-up signal input to node Q1) to the first node in a blanking period (Figs. 2-3: vertical blanking interval BP) of one frame according to a blanking input signal (Fig. 5: signal C(n-2), global reset signal RESET; [0058]); 
the display input circuit is configured to input a display pull-up signal (Fig. 5: output signal by input block BK2 to node Q1; [0062]: carry signal C(n-3) as a display pull-up signal input to node Q1) to the first node in a display period (Figs. 2-3: image data writing periods WP) of the frame in response to a display input signal (Fig. 5: C(n-3)); 

the first control circuit is configured to control a level of the second node under the control of the level of the first node (Fig. 5: level of Qbo controlled by node Q1 as a result of connection arrangement of T5q); and
the second control circuit is configured to control the level of the second node in response to a blanking pull-down control signal (Fig. 5: one of RESET signal and M-node signal; [0060]-[0061]; Examiner’s Note: the descriptive phrase “blanking pull-down control” is given no weight because without the descriptive phrase the feature is self-sustained).

Regarding claim 2, Takasugi teaches the shift register unit of claim 1. Takasugi further teaches the shift register unit of claim 1, further comprising a third control circuit (Fig. 5: second sensing control block BK1b, the same as the second control circuit), wherein the third control circuit is configured to control the level of the second node in response to a display pull-down control signal (Fig. 5: the other one of RESET signal or M-node signal; Examiner’s Note: the descriptive phrase “display pull-down control” is given no weight because without the descriptive phrase the feature is self-sustained).

claim 4, Takasugi teaches the shift register unit of claim 1. Takasugi further teaches the shift register unit of claim 1, wherein the second control circuit comprises a first transistor (Fig. 5: T5a), and the blanking pull-down control signal comprises a first clock signal (Fig. 5: RESET signal); and 
a gate of the first transistor is configured to be coupled to a first clock signal terminal (Fig. 5: gate of T5a) to receive the first clock signal, a first electrode of the first transistor is configured to be coupled to the second node (Fig. 5), and a second electrode of the first transistor is configured to receive a first voltage (Fig. 5: GVSS2) of a first voltage terminal (Fig. 5: GVSS2 terminal).

Regarding claim 5, Takasugi teaches the shift register unit of claim 4. Takasugi further teaches the shift register unit of claim 4, wherein the second control circuit further comprises a second transistor (Fig. 5: T5b), and the blanking pull-down control signal further comprises a first control signal (Fig. 5: M-mode signal); 
a gate of the second transistor is configured to be coupled to a first control signal terminal (Fig. 5: gate of T5b) to receive a first control signal (Fig. 5: M-mode signal), a first electrode of the second transistor is configured to be coupled to the second electrode of the first transistor (Fig. 5), and a second electrode of the second transistor is configured to be coupled to the first voltage terminal to receive the first voltage (Fig. 5).

claim 6, Takasugi teaches the shift register unit of claim 2. Takasugi further teaches the shift register unit of claim 2, wherein the third control circuit comprises a third transistor (Fig. 5: T5a or T5b); 
a gate of the third transistor is configured to be coupled to a display pull-down control signal terminal (Fig. 5: gate terminal of the third transistor defined above) to receive the display pull-down control signal, a first electrode of the third transistor is configured to be coupled to the second node (Fig. 5), and a second electrode of the third transistor is configured to be coupled to a first voltage terminal (Fig. 5: GVSS2 terminal) to receive a first voltage (Fig. 5: GVSS2).

Regarding claim 22, Takasugi teaches a shift register unit (Figs. 2 and 5: stage STGn), comprising a blanking input circuit (Fig. 5: first sensing control block BK1a), a display input circuit (Fig. 5: input block BK2), an output circuit (Fig. 5: output block BK4), a first control circuit (Fig. 5: T5q) and a third control circuit (Fig. 5: second sensing control block BK1b), wherein 
the blanking input circuit, the display input circuit, the output circuit and the first control circuit are coupled to a first node (Fig. 5: node Q1); 
the first control circuit and the third control circuit are coupled to a second node (Fig. 5: node Qbo); 
the blanking input circuit is configured to input a blanking pull-up signal (Fig. 5: output signal by first sensing control block BK1a to node Q1; [0058]: GVDD as a blanking pull-up signal input to node Q1) to the first node in a blanking period (Figs. 2-3: vertical blanking interval BP) 
the display input circuit is configured to input a display pull-up signal (Fig. 5: output signal by input block BK2 to node Q1; [0062]: carry signal C(n-3) as a display pull-up signal input to node Q1) to the first node in a display period (Figs. 2-3: image data writing periods WP) of the frame in response to a display input signal (Fig. 5: C(n-3)); 
the output circuit is configured to output a composite output signal (Fig. 5: SCCLK(n) signal) to an output terminal (Fig. 5: Scout(n) terminal) under the control of a level of the first node (Fig. 5; [0066]; “When the voltage of the node Q1 is boosted from the voltage level L2 to the voltage level L3, the output block BK4 outputs a scan shift clock SCCLK(n) as an image display gate pulse (or a sensing gate pulse) SCOUT(n)”); 
the first control circuit is configured to control a level of the second node under the control of the level of the first node (Fig. 5: level of Qbo controlled by node Q1 as a result of connection arrangement of T5q); and
the third control circuit is configured to control the level of the second node in response to a display pull-down control signal (Fig. 5: RESET signal, M-node signal; [0060]-[0061]; Examiner’s Note: the descriptive phrase “display pull-down control” is given no weight because without the descriptive phrase the feature is self-sustained).
 
Regarding claim 23, Takasugi teaches a gate driving circuit (Fig. 1), comprising the shift register unit of claim 1.

claim 28, Takasugi teaches a display device (Abstract), comprising the gate driving circuit of claim 23 (Fig. 1).

Regarding claim 29, Takasugi teaches a driving method (Figs. 2 and 5) of the shift register unit of any one claim 1, in the display period of one frame, the method comprises: 
a first pull-up stage (Fig. 2: period associated with output of image display gate pulse Pn_1), in which the display input circuit inputs the display pull-up signal to the first node in response to the display input signal; and 
a first output stage (Fig. 2: period associated with output of image display gate pulse Pn_1), in which the output circuit outputs the composite output signal to the output terminal under the control of the level of the first node; and in the blanking period of the frame, the method comprises;
a second pull-up stage (Fig. 2: period associated with output of sensing gate pulse Pn_2; Fig. 6: period associated with node Q1 at “L3” level), in which the blanking input circuit inputs the blanking pull-up signal to the first node according to the blanking input signal, and the second control circuit controls the level of the second node in response to the blanking pull-down control signal; and 
a second output stage (Fig. 2: period associated with output of sensing gate pulse Pn_2; Fig. 6: period associated with node Q1 at “L3” level), in which the output circuit outputs the composite output signal to the output terminal under the control of the level of the first node.

claim 30, Takasugi teaches the driving method of the shift register unit of claim 30, wherein in a case where the shift register unit comprises a third control circuit (Fig. 5: Fig. 5: second sensing control block BK1b, the same as second control circuit), the method further comprises: 
in the first pull-up stage, the third control circuit controls a level of the second node in response to a display pull-down control signal (Fig. 5: one of RESET signa and M-node signal; [0060]-[0061]; Examiner’s Note: the descriptive phrase “display pull-down control” is given no weight because without the descriptive phrase the feature is self-sustained).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi et al. (US 2018/0337682) in view of Feng et al. (US 2017/0193885).
Regarding claim 3, Takasugi teaches the shift register unit of claim 1. Takasugi does not further teach the shift register unit of claim 1, further comprising a noise reduction circuit, 
wherein the noise reduction circuit is configured to reduce noise of the first node and the output terminal under the control of the level of the second node.

wherein the noise reduction circuit is configured to reduce noise of the first node (Fig. 3: pull-up node PU) and the output terminal (Fig. 3: “output” terminal) under the control of the level of the second node (Fig. 3: pull-down node PD).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine the technique of Takasugi with the technique of Feng adding Takasugi’s first noise reduction circuit to achieve fewer blurs and stable waveform for the shift register unit.

Regarding claim 7, Takasugi/Feng teach the shift register unit of claim 3. Takasugi further teaches the shift register unit of claim 3, wherein the blanking input circuit comprises: 
a charging sub-circuit (Fig. 5: Ta, Tb, Tc) configured to input the blanking input signal to a control node (Fig. 5: gate of T1b) in response to a second clock signal (Fig. 5: line sampling signal LSP); 
a storage sub-circuit (Fig. 5: Cst1) configured to store the blanking input signal input by the charging sub-circuit; and 
an isolation sub-circuit (Fig. 5: T1b and T1c) configured to input the blanking pull-up signal to the first node under the control of a level of the control node and a first clock signal (Fig. 5: RESET signal).

claim 8, Takasugi/Feng teach the shift register unit of claim 7. Takasugi further teaches the shift register unit of claim 7, wherein, 
the charging sub-circuit comprises a fourth transistor (Fig. 5: Tb) having a gate configured to be coupled to a second clock signal terminal (Fig. 5: LSP terminal) to receive the second clock signal, a first electrode configured to be coupled to a blanking input signal terminal (Fig. 5: signal C(n-2)) to receive the blanking input signal, and a second electrode configured to be coupled to the control node; 
the storage sub-circuit comprises a first capacitor (Fig. 5: Cst1) having a first electrode configured to be coupled to the control node and a second electrode configured to be coupled to a first voltage terminal (Fig. 5: GVDD terminal) to receive a first voltage (Fig. 5: GVDD); and 
the isolation circuit comprises a fifth transistor (Fig. 5: T1b) and a sixth transistor (Fig. 5: T1c), a gate (Fig. 5 of T1b) of the fifth transistor is configured to be coupled to the control node, a first electrode (Fig. 5: upper terminal of T1b) of the fifth transistor is configured to receive the blanking pull-up signal, a second electrode (Fig. 5: lower terminal of T1b) of the fifth transistor is configured to be coupled to a first electrode (Fig. 5: upper terminal of T1c) of the sixth transistor, a gate of the sixth transistor (Fig. 5: gate of T1c) is configured to be coupled to a first clock signal terminal (Fig. 5: RESER terminal) to receive the first clock signal, and a second electrode (Fig. 5: lower terminal of T1c) of the sixth transistor is configured to be coupled to the first node.

Regarding claim 9, Takasugi/Feng teach the shift register unit of claim 8. Takasugi further teaches the shift register unit of claim 8, wherein the first electrode of the fifth 

Regarding claim 10, Takasugi/Feng teach the shift register unit of claim 9. Takasugi further teaches the shift register unit of claim 9, wherein the display input circuit comprises a seventh transistor (Fig. 5: T1); 
a gate (Fig. 5: gate of T1) of the seventh transistor is configured to be coupled to a display input signal terminal (Fig. 5: C(n-3) terminal) to receive the display input signal, a first electrode (Fig. 5: upper terminal of T1) of the seventh transistor is configured to receive the display pull-up signal, and a second electrode (Fig. 5: lower terminal of T1) of the seventh transistor is configured to be coupled to the first node.

Regarding claim 11, Takasugi/Feng teach the shift register unit of claim 10. Takasugi further teaches the shift register unit of claim 10, wherein the first electrode of the seventh transistor is coupled to a second voltage terminal (Fig. 5: C(n-3) terminal) to receive a second voltage (Fig. 5: C(n-3)) as the display pull-up signal.

Regarding claim 12, Takasugi/Feng teach the shift register unit of claim 3. Takasugi further teaches the shift register unit of claim 3, wherein the output circuit comprises at least one shift signal output terminal (Fig. 5: C(n) terminal) and at least one pixel signal output terminal (Fig. 5: SCOUT(n) terminal).

claim 13, Takasugi/Feng teach the shift register unit of claim 12. Takasugi further teaches the shift register unit of claim 12, wherein the output circuit comprises an eighth transistor (Fig. 5: T6cr), a ninth transistor (Fig. 6: T6) and a second capacitor (Fig. 5: Cst2); 
a gate (Fig. 5: gate of T6cr) of the eighth transistor is configured to be coupled to the first node, a first electrode (Fig. 5: upper terminal of T6cr) of the eighth transistor is configured to receive the composite output signal, and a second electrode (Fig. 5: lower terminal of T6cr) of the eighth transistor is configured to be coupled to the shift signal output terminal; 
a gate (Fig. 5: gate of T6) of the ninth transistor is configured to be coupled to the first node, a first electrode (Fig. 5: upper terminal of T6) of the ninth transistor is configured to receive the composite output signal, and a second electrode (Fig. 5: lower terminal of T6) of the ninth transistor is configured to be coupled to the pixel signal output terminal; and 
a first electrode (Fig. 5: upper terminal of Cst2) of the second capacitor is configured to be coupled to the first node, and a second electrode (Fig. 5: lower terminal of Cst2) of the second capacitor is configured to be coupled to the second electrode of the eighth transistor (Fig. 5: Cst indirectly coupled to T6cr).

Regarding claim 14, Takasugi/Feng teach the shift register unit of claim 13. Takasugi further teaches the shift register unit of claim 13, wherein the first electrode of the eighth transistor is coupled to a fourth clock signal terminal (Fig. 5: SCCLK terminal; Examiner’s Note: upper terminal of T6cr indirectly coupled to SCCLK terminal) to receive a fourth clock signal (Fig. 5: SCCLK signal) as the composite output signal, and the first electrode of the ninth transistor is 

Regarding claim 17, Takasugi/Feng teach the shift register unit of claim 3. Takasugi further teaches the shift register unit of claim 3, further comprising a blanking reset circuit (Fig. 5: T3nb and T3nc), wherein the blanking reset circuit is configured to reset the first node (Fig. 5: reset node N1 at level of GVSS2) in response to a blanking reset signal (Fig. 5: global start signal VSP).

Regarding claim 18, Takasugi/Feng teach the shift register unit of claim 17. Takasugi further teaches the shift register unit of claim 17, wherein the blanking reset circuit comprises a sixteenth transistor (Fig. 5: T3nb or T3nc); 
a gate of the sixteenth transistor is configured to receive the blanking reset signal, a first electrode (Fig. 5: upper terminal of T3nb or T3nc) of the sixteenth transistor is configured to be coupled to the first node, and a second electrode (Fig. 5: lower terminal of T3nb or T3nc) of the sixteenth transistor is configured to be coupled to a first voltage terminal (Fig. 5: GVSS2 terminal) to receive a first voltage (Fig. 5: GVSS2).

Regarding claim 19, Takasugi/Feng teach the shift register unit of claim 18. Takasugi further teaches the shift register unit of claim 18, wherein the gate of the sixteenth transistor is coupled to a second clock signal terminal (Fig. 5: VSP terminal) to receive a second clock signal (Fig. 5: VSP signal) as the blanking reset signal.

Regarding claim 20, Takasugi/Feng teach the shift register unit of claim 3. Takasugi further teaches the shift register unit of claim 3, further comprising a display reset circuit (Fig. 5: T3n and T3na), wherein the display reset circuit is configured to reset the first node in response to a display reset signal (Fig. 5: C(n+3) signal).

Regarding claim 21, Takasugi/Feng teach the shift register unit of claim 20. Takasugi further teaches the shift register unit of claim 20, wherein the display reset circuit comprises a seventeenth transistor (Fig. 5: T3n or T3na); 
a gate (Fig. 5: gate of T3n or T3na) of the seventeenth transistor is configured to be coupled to a display reset signal terminal (Fig. 5: C(n+3) terminal) to receive the display reset signal, a first electrode (Fig. 5: upper terminal of T3n or T3na) of the seventeenth transistor is configured to be coupled to the first node, and a second electrode (Fig. 5: lower terminal of T3n or T3na) of the seventeenth transistor is configured to be coupled to a first voltage terminal (Fig. 5: GVSS2 terminal) to receive a first voltage (Fig. 5: GVSS2).

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 24-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693